
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA No. 00-260, MM Docket No. 00-23, RM-9819] 
        Radio Broadcasting Services; Hayward, WI 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition filed by Escanaba License Corp. proposing the allotment of Channel 232C2 at Hayward, Wisconsin, as the community's third local FM service. The coordinates for Channel 232C2 at Hayward are 46-15-04 and 91-23-01. There is a site restriction 26.4 kilometers (16.4 miles) north of the community. Canadian concurrence will be requested for the allotment of Channel 232C2 at Hayward. 
        
        
          DATES:
          Comments must be filed on or before April 3, 2000, and reply comments on or before April 18, 2000. 
        
        
          ADDRESSES:
          Federal Communications Commission, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, as follows: Lyle Robert Evans, President, Escanaba License Corp., 1101 Ludington Street, Escanaba, Michigan 49829. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kathleen Scheuerle, Mass Media Bureau, (202) 418-2180.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of the Commission's Notice of Proposed Rule Making, MM Docket No. 00-23, adopted February 2, 2000, and released February 11, 2000. The full text of this Commission decision is available for inspection and copying during normal business hours in the Commission's Reference Center, Washington, DC. The complete text of this decision may also be purchased from the Commission's copy contractors, International Transcription Services, Inc., 1231 20th Street, NW., Washington, DC 20036, (202) 857-3800, facsimile (202) 857-3805.
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding.

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contact.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio broadcasting.
        
        
          Federal Communications Commission.
          John A. Karousos,
           Chief, Allocations Branch, Policy and Rules Division, Mass Media Bureau.
        
      
      [FR Doc. 00-4350 Filed 2-24-00; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  